DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 11, 14, 17 and 18 have been amended.
Claims 11, 14, 17 and 18 are pending in the application.
Claims 1-10, 12-13 and 15-16 are cancelled.

Examiner’s Remarks following Interview 
To advance prosecution it was further discussed that the received configuration to associate a logical channel links/corresponds to the equipment with a serving cell. Thus, the amendment would seek to provide data from the logical channel to the serving cells while receiving a duplication MAC CE by which a PDCP is activated for the bearer. The Examiner, in addition, discussed that applicant provides additional figures that correspond to the claim proposed during the Interview. 
To that end, new set of figures correspond to paragraphs [0070]-[0077] of the specification.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a search has been performed and no prior art has been found that, alone or in combination, discloses the combination of features that the received configuration associates a logical channel that links/corresponds to the equipment with a serving cell. While, resulting from duplication activation of a media access control (MAC) control element (CE), claim 11 in addition, requires providing data from a logical channel with a subset of the set of the one or more serving cells associated with the logical channel corresponding to the user equipment. Claim 11 further requires detection through identification of a radio link control (RLC) entity from a set of RLC entities corresponding to the user equipment through radio resource control (RRC) message to deactivate PDCP duplication before mapping data from the logical channel associated with the data radio bearer (DRB).
These limitations in combination with others render the claim allowable.
Independent claims 14, 17 and 18 recite similar limitations, thus claims 11, 14, 17 and 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art 
Cited Pub. No.: US 2020/0092746 A1 to Baek et al. while disclosing configuration information for logical channels configured via RRC, logical channels associated to  one or more serving cells, Baek does not discuss that PDCP duplication is activated resulting to duplication activation of a media access control (MAC) control element (CE) and providing data from a logical channel with a subset of the set of the one or more serving cells associated with the logical channel corresponding to the user equipment. Claim 11 further requires detection through identification of a radio link control (RLC) entity from a set of RLC entities corresponding to the user equipment through radio resource control (RRC) message to deactivate PDCP duplication before mapping data from the logical channel associated with the data radio bearer (DRB).

Pub. No.: US 2017/0318606 to Lee et al. discusses RRC connection establishment procedure where the RRC message may be transmitted through a signaling radio bearer that uses logical channel identity. While Lee focuses on data radio bearers (DRBs) and signaling radio bearers (SRBs) where the SRBs are radio bearers (RBs) that are used only for the transmission of RRC and NAS messages, Lee does not disclose associating data from logical channel associated with the data radio bearer (DRB), that shows a duplication activation media access control (MAC) control element (CE) by which a packet data convergence protocol (PDCP) is activated for a data radio bearer (DRB).
However, Lee does not disclose that the received configuration associates a logical channel that links/corresponds to the equipment with a serving cell. While, resulting from duplication activation of a media access control (MAC) control element (CE), claim 11 in addition, requires providing data from a logical channel with a subset of the set of the one or more serving cells associated with the logical channel corresponding to the user equipment. Claim 11 further requires detection through identification of a radio link control (RLC) entity from a set of RLC entities corresponding to the user equipment through radio resource control (RRC) message to deactivate PDCP duplication before mapping data from the logical channel associated with the data radio bearer (DRB).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        4/28/2022



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414